Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible polymer material” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the hollow body."  There is insufficient antecedent basis for this limitation in the claim.
The term “thin” in claim 4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al. (WO 2017/157851; paragraph references to corresponding US 2019/0077054) in view of Mark (US 2018/0154437).
Claim 1: Jessen et al. discloses a method of manufacturing a hollow article formed from a cured flexible polymer material (abstract; fig. 2). The method includes operating an additive manufacturing system to form a precursory structure (fig. 1; ¶¶ 201-203), including: an inner shell formed from a build material having an outer surface for defining an inner surface of the hollow body (fig. 2); an outer shell formed from the build material having an inner surface for defining an outer surface of the hollow body (fig. 2); a first volume filling an inner cavity defined by an inner surface of the inner shell (fig. 2); a second volume filling an outer cavity defined between the inner and outer shells (fig. 2); removing the filling material (¶¶ 39, 115); injecting uncured liquid flexible polymer material into the outer cavity (¶ 68); curing and solidifying the uncured liquid flexible polymer to provide cured and solidified flexible polymer material (¶ 299); and cracking and removing the inner shell and the outer shell from the cured and solidified flexible polymer material to provide the hollow article (¶ 240).
Jessen et al. is silent as to the first and second volumes and the support structure being formed from a phase change material, and melting the phase change material. However, Mark discloses a method of operating an additive manufacturing system to form a structure including a first volume et al. in order to form complex structure geometries with support material that is easily removed.
Claim 2: Mark discloses operating the additive manufacturing system includes operating components of a three-dimensional printer including a build plate having an upper surface, an elevator mechanism coupled to the build plate, a printhead assembly, a movement mechanism coupled to the printhead assembly, and a supply coupled to the printhead assembly (figs. 1A-1B).
Claim 3: Mark discloses operating the material supply to supply the build material and the phase change material to the printhead; operating the elevator mechanism to position the upper surface at a build plane; operating the movement mechanism and the printhead assembly to selectively deposit a two-dimensional pattern of the build material and the phase change material that is a cross-section layer of the precursory structure formed onto the upper surface; and repeating operating the material supply, elevator mechanism, movement mechanism, and the printhead assembly to complete fabrication of the precursory structure (figs. 1A-1B).
Claim 4: Mark discloses removing the phase change material and leaving a layer of the material upon the surfaces of the shell (¶ 114).


Claims 5-6: Jessen et al. is silent as to the claimed size ranges. However, the Federal Circuit has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the device, and having the relative dimensions would not cause the device to perform differently than the prior art device, there is no patentably distinct invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Claim 7: Jessen et al. discloses the precursory structure includes a sprue that is coupled to the outer cavity and a vent coupled to the outer cavity (figs. 2, 9d-e; ¶¶ 212, 330-331).
	Claim 8: Jessen et al. discloses injecting the uncured flexible polymer material into the outer cavity including coupling a supply of the material to the sprue and causing displaced air to escape through the vent (figs. 2, 9d-e; ¶¶ 212, 330-331).
	Claim 9: Jessen et al. discloses a plurality of vents (fig. 2).
	Claim 10: Jessen et al. discloses the build material including a UV radiation curable photopolymer (¶ 115).
	Claims 11-13: Modified Jessen et al. is silent as to the claimed modulus or elongation. However, absent evidence of unexpected results obtained from the claimed modulus or elongation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable time modulus or elongation at break to effectively form a tubular structure (Mark, ¶ 115). The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
	Claim 14:  Jessen et al. discloses the build material includes a combination of oligomeric and monomeric curable materials, a photoinitiator, a stabilizing agent, and a phase change wax component (¶¶ 233, 291-292).
Claim 15: Jessen et al. discloses the phase change material includes a phase change wax component (¶¶ 291-292).
Claim 16: Jessen et al. discloses a hydrocarbon wax (¶¶ 291-292).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al. (WO 2017/157851; paragraph references to corresponding US 2019/0077054) in view of Mark (US 2018/0154437), as applied to claim 1 above, further in view of Secord et al. (US 2016/0083602).
Modified Jessen et al. is silent as to including a tackifier. However, Secord et al. discloses a method of manufacturing an article from a flexible polymer material (¶ 60), including operating an additive manufacturing system to form a structure (¶ 114), wherein the material includes a tackifier such as rosin ester (¶ 62). As taught by Secord et al., including a tackifier such as rosin ester in the material improves adhesion between the material and a substrate (¶ 62). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included a tackifier such as rosin ester in the material of Jessen et al. in order to improve adhesion, as taught by Secord et al.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al. (WO 2017/157851; paragraph references to corresponding US 2019/0077054) in view of Mark (US 2018/0154437), as applied to claim 1 above, further in view of Basseas (US 2011/0068502).
Claim 19: Jessen et al. is silent as to imaging an internal organ of a patient; creating a three-dimensional (3D) body file of the internal organ geometry; processing the 3D body file to define a 3D file of the precursory structure; and preparing the 3D file of the precursory structure for printing with the additive manufacturing system. However, Basseas discloses a method of manufacturing a hollow article from a flexible polymer material (¶ 50), including operating an additive manufacturing system to form a precursory structure (¶ 90), including imaging an internal organ of a patient (¶ 49); creating a three-dimensional (3D) body file of the internal organ geometry (¶¶ 47-49); processing the 3D body file to define a 3D file of the precursory structure (¶¶ 47-49); and preparing the 3D file of the precursory structure for printing with the additive manufacturing system (¶¶ 47-49). As taught by Basseas, additively manufacturing an ear mold allows complex organ shapes including undercuts, inserted mechanical objects and more than one material to be created (¶ 50). Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the additive manufacturing steps of Basseas in the method of Jessen et al. in order to create an ear mold including complex organ shapes including undercuts, inserted mechanical objects and more than one material, as taught by Basseas.
Claim 20: Basseas discloses defining vents that couple to the outer cavity, defining a sprue that couples to the outer cavity, and defining the first volume, the second volume, and the support structure (¶ 58; fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754